Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

Election/Restrictions
Claim 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making the conductive film, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1 and dependent claims 5-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites the pristine graphene contains no oxygen and no hydrogen in lines 4 and 9.  Line 9 is redundant to line 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites metal nanowires of a transition metal or an alloy of a transition metal.  Claim 1 requires the metal nanowires are since, cadmium, cobalt or molybdenum.  Claim 5 is broader than claim 5 and therefore improperly dependent on claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and dependent claims 6-15, 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tour et al (WO2011112589) in view of Zhamu (US 2011/0017585).
Tour is directed to transparent electrodes base on graphene and grid hybrid structures.  Tour teaches the present invention provides transparent electrodes that comprise: (1) a grid structure; and (2) a graphene film associated with the grid structure (ABST).  Tour teaches the grid structure is selected from the group consisting of metals, carbon nanotubes, graphite, amorphous carbons, metal particles (e.g., metal nanoparticles and metal microparticles) and combinations thereof [0004].
Tour teaches the grid structures refer to network structures that are capable of delivering electricity.  Tour teaches numerous materials may be used as grid structures such as carbon nanotubes [0050] and [0052]. Non-limiting examples include metals, carbon nanotubes, graphite, amorphous carbons, metal particles (e.g., metal nanoparticles or metal microparticles) and combinations [0050]. 
Tour teaches the carbon nanotubes can be in the form of grid structures which are equated with mesh as claimed.
Tour teaches the transparent electrodes of the present invention have transparencies of more than about 70% in a wavelength region between about 400 nm and about 1200 nm (e.g., 550 nm) and more specifically, the transparent electrodes have transparencies of more than about 79% in the same wavelength region [0005]. Tour teaches the transparency can be as high as 97.7 % [0108]. 97.7% transparency is substantially no less than 80% as claimed.
Tour teaches the transparent electrodes have low sheet resistance of less than 30 ohm/sq and as low as about 25 ohm/sq [0106].  
Tour teaches embodiments where the graphene film is in a pristine form [0057].
Tour teaches AB1-AB2 depict the assembly of the transparent electrode. AB1 depicts the transferring of the graphene film onto the metal grid structure [0100]. 
Tour teaches the graphene sheet can be a pristine form [0057].
Tour teaches the graphene has 90% transparency and a sheet resistance of 350 ohm/sq for 4 layers which is too high [0120].  However when combined with carbon nanotubes which form thin transparent percolation networks.  The graphene hybrid structure reduce the sheet resistance and exceeds the theoretical limit of graphene film.  Using nontransparent, highly conductive metal to make the grid and monolayer or few layer graphene [0122].  The integration of the metal grid with graphene, the metal has higher resistance but it can have smaller sheet resistance than the monolayer of graphene but using a thick film [0123].
Tour teaches the combination of sheet resistance and optical transparency as claimed.
Tour fails to teach the weight ratio of graphene : carbon nanotubes.
Tour does not teach the weight ratio of carbon nanotubes to graphene falls between 1:99 and 99:1 as presently claimed. As Tour teaches carbon nanotubes combined with graphene, it is reasonable that the compositions would overlap the range of 1% to 99% as 1% is a minor amount and Tour teaches both the carbon nanotubes and the graphene and teaches that the combination has high transparency and lower sheet resistance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with a weight ratio of carbon nanotubes: graphene between 1:99 and 99:1 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize conductivity and transmittance.
Tour teaches pristine graphene but does not explicitly teach the graphene are single-crystalline and contains no oxygen and no hydrogen.
Zhamu teaches a method of preparing pristine or non-oxidized nano graphene platelets (NGP) that are highly conducting by dispersing a graphitic material in a liquid medium containing no surfactant and exposing the suspension to sonification to produce pristine NGP (see abstract). Zhamu teaches pristine graphene means the graphene contains no oxygen [0006].  Zhamu teaches the graphene is highly conductive and the crystal layers are bonded through van der Waal forces.
Zhamu teaches pristine graphene is use as a conductive additive for transparent electrodes
Zhamu is taught in the instant specification as a method of making the pristine graphene sheets (page 17, [0001]). Zhamu further teaches the method by which the graphene is produced is as follows [0025]: dispersing particles of a graphitic material in a liquid medium containing no surfactant to obtain a suspension wherein the liquid medium has a low surface tension; exposing the suspension to ultrasonic waves (ultrasonication) at an energy or power level for a sufficient length of time to produce the separated nano-scaled platelets.  The power level is typically above 80 watts, but more typically above 150 watts and, in many cases, above 200 watts.
Applicant teaches the method by which the graphene is produced is as follows page (16-17): dispersing particles of a graphitic material in a liquid medium, with or without a surfactant and exposing the suspension to ultrasonic waves (ultrasonication).
Additionally, Example 1 of the current application uses what appears to be the method of Example 1 of Zhamu.
It would have been obvious to the person having ordinary skill in the art to use the method of Zhamu to produce pristine NGP, which are free of surfactant and oxygen.  It is further reasonable to conclude that the pristine graphene of Tour (produced by the method of Zhamu) inherently are single crystalline and contains no oxygen or hydrogen. Support for said conclusion is found in the use of like materials and produced by substantially the same process, which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
As to claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the metallic nanowires and graphene sheets motivated to improve the transparency of the sheet with low resistivity as Tour teaches the combination has these unexpected results.
As to claim 6, Tour teaches use of pristine graphene and monolayer graphene or few-layer graphene [0122] but differs and does not teach the pristine graphene contains single-layer or few-layer graphene having less than 10 graphene planes of atoms.
Zhamu teaches pristine graphene planes are stacked and bonded by van der Waal forces [0011].  Zhamu teaches an isolated, individual graphene sheet of carbon atoms is commonly referred to as single-layer graphene. A stack of multiple graphene planes bonded through van der Waals forces in the thickness direction with an inter-graphene plane spacing of 0.3354 nm is commonly referred to as a multi-layer graphene. A multi-layer graphene platelet has up to 300 layers of graphene planes (<100 nm in thickness), but more typically up to 30 graphene planes (<10 nm in thickness), even more typically up to 20 graphene planes (<7 nm in thickness), and most typically up to 10 graphene planes (commonly referred to as few-layer graphene in scientific community) [0014].
Zhamu teaches typical stack of pristine graphene is 1 to 10 graphene planes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ single to 10 graphene planes of atoms motivated to employ a transparent graphene sheet. 
As to claim 7-12, Tour teaches the transparency can be as high as 97.7 % [0108]. Tour teaches the transparent electrodes have low sheet resistance of less than 30 ohm/sq and as low as about 25 ohm/sq [0106].  Tour teaches a transparency and sheet resistance that is within the claimed range.
	As to claim 13, Tour teaches the film can be supported on a transparent substrate as shown in Fig. 1A (16) and the substrate is transparent [0013].
	As to claim 14, Tour teaches the carbon nanotubes for a grid which is equated with mesh or meshes.  Tour shows the pristine graphene is layer 12 and the grid is layer 14 and transparent substrate 16.  The grid is between the graphene and the substrate as claimed.
As to claim 15, Tour teaches the nanoparticles are deposited on the metallic grid which is deposited on a substrate.  As a grid has openings between the grid wire lines, the graphene would inherently be embedded into the metallic layer grid.
As to claim 17, Tour teaches pristine graphene but is silent with respect to the method of making the pristine graphene.
Zhamu teaches the pristine graphene is made by a method of ultrasonification.  Zhamu and Tour teaches the single or monolayer graphene has high transparency and lower resistivity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a pristine graphene motivated to employ a highly transparent and lower resistivity graphene for combination with highly conductive metal grid.
As to claim 18, Tour teaches a transparent and conductive film of carbon nanotubes form a grid which is equated with a mesh.  Tour teaches a layer of graphene where the graphene can be pristine graphene.  Tour teaches use of pristine graphene and monolayer graphene or few-layer graphene but differs and does not teach the pristine graphene contains single-layer or few-layer graphene having less than 10 graphene planes of atoms [0122].
Tour differs and is silent with respect to the graphene having no oxygen and no hydrogen. 
Zhamu teaches a method of preparing pristine or non-oxidized nano graphene platelets (NGP) that are highly conducting by dispersing a graphitic material in a liquid medium containing no surfactant and exposing the suspension to sonification to produce pristine NGP (see abstract). Zhamu teaches pristine graphene means the graphene contains no oxygen [0006].  Zhamu teaches the pristine graphene is made by the same methods as disclosed in Applicant’s specification as specifically noted in rejection over claim 1.  
It would have been obvious to the person having ordinary skill in the art to use the method of Zhamu to produce pristine NGP, which are free of surfactant and oxygen.  It is further reasonable to conclude that the pristine graphene of Tour (produced by the method of Zhamu) inherently contain no hydrogen. Support for said conclusion is found in the use of like materials and produced by substantially the same process, which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
As to claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the carbon nanotubes and graphene sheets motivated to improve the electrical conductivity of the sheet.
As to claim 19, Tour teaches a pristine graphene and grid of  carbon nanotubes that is transparent and has low sheet resistance.  Tour teaches the properties of transparency can be up to 97.7 and resistance as low as 30 ohm/sq.  As Tour teaches a mixture or combination of carbon nanotubes and graphene, it is reasonable that the compositions would overlap the range of 1% to 99% as 1% is a minor amount and Tour teaches both the nanowire grids and the graphene.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with a weight ratio of carbon nanotubes: graphene between 1:99 and 99:1 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize conductivity and transmittance.
Zhamu teaches pristine graphene has no surfactant and no oxygen and is made by ultrasonification. 
As to claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the carbon nanotubes and graphene sheets motivated to improve the electrical conductivity of the sheet.
As to claims 20 and 21, Tour teaches the graphene/carbon nanotube film is an electrode. Tour teaches the electrodes are for optoelectronic-related applications, including applications in organic photovoltaics, organic light emitting devices, liquid crystal display devices and touch screens [0008] which are all electro-optical devices.

Claims 1 and dependent claims 5-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tour et al (WO2011112589) in view of Zhamu (US 2011/0017585) and Srinivas et al (US 2013/0056244).
Tour is directed to transparent electrodes base on graphene and grid hybrid structures.  Tour teaches the present invention provides transparent electrodes that comprise: (1) a grid structure; and (2) a graphene film associated with the grid structure (ABST).  Tour teaches the grid structure is selected from the group consisting of metals, carbon nanotubes, graphite, amorphous carbons, metal particles (e.g., metal nanoparticles and metal microparticles) and combinations thereof [0004].
Tour teaches the grid structures refer to network structures that are capable of delivering electricity.  Tour teaches numerous materials may be used as grid structures. Non-limiting examples include metals, carbon nanotubes, graphite, amorphous carbons, metal particles (e.g., metal nanoparticles or metal microparticles) and combinations [0050]. Examples of metals that can be used as grid structures include, without limitation, Au, Pt, Cu, Ag, Al, Ni and combinations thereof. Furthermore, in some embodiments, one or more of the above-mentioned metals can also be associated with carbon nanotubes, graphite, or amorphous carbons [0051]. Tour teaches metal nanowires [0122] and [0125] and teaches combinations with carbon nanotubes.
Tour teaches the carbon nanotubes can be in the form of grid structures which are equated with mesh as claimed.
Tour teaches the transparent electrodes of the present invention have transparencies of more than about 70% in a wavelength region between about 400 nm and about 1200 nm (e.g., 550 nm) and more specifically, the transparent electrodes have transparencies of more than about 79% in the same wavelength region [0005]. Tour teaches the transparency can be as high as 97.7 % [0108]. 97.7% transparency is substantially no less than 80% as claimed.
Tour teaches the transparent electrodes have low sheet resistance of less than 30 ohm/sq and as low as about 25 ohm/sq [0106].  
Tour teaches embodiments where the graphene film is in a pristine form [0057].
Tour teaches examples A1-A4 depict the preparation of the metal grid on the transparent glass substrate.  A1 represents the deposition of metal film (Metal 1) and photoresist on the glass substrate.  Tour teaches a 50 nm gold are sputtered or evaporated (thermal or e-beam) on the cleaned glass surface. Photoresist is then spin-coated on the gold surface [0097].  
Tour teaches AB1-AB2 depict the assembly of the transparent electrode. AB1 depicts the transferring of the graphene film onto the metal grid structure [0100]. 
Tour teaches FIG. 1C shows the grid structure to be a cross-barred metal grid sandwiched between a transparent substrate and a graphene film. FIGS. 1D-1E show optical images of a transparent electrode with a cross-bar shaped Au grid on a transparent glass. The gridlines are equated with the metal nanowires. Tour teaches metal nanowires and graphene sheet.  Tour teaches the conductive metal nanowires can be combined with other conductive materials, e.g. carbon nanotubes [0051].
Tour teaches the graphene sheet can be a pristine form [0057].
Tour teaches the graphene and metallic grid electrodes have low sheet resistance and high transparency [0105]-[0108]. Tour teaches the integration of the metal grid has many advantages. First, unlike graphene, which is a two dimensional material, metal is a three dimensional material. Although the resistivity of metal is higher than that of graphene, it can have a smaller sheet resistance than monolayer graphene by using a thick film [0123].
Tour teaches the graphene has 90% transparency and a sheet resistance of 350 ohm/sq for 4 layers which is too high [0120].  However when combined with metal nanowires or carbon nanotubes which form thin transparent percolation networks.  The graphene hybrid structure reduce the sheet resistance  and exceeds the theoretical limit of graphene film.  Using nontransparent, highly conductive metal to make the grid and monolayer or few layer graphene [0122].  The integration of the metal grid with graphene, the metal has higher resistance but it can have smaller sheet resistance than the monolayer of graphene but using a thick film [0123].
Tour teaches the combination of sheet resistance and optical transparency as claimed.
Tour fails to teach the weight ratio of graphene : metal nanowires or carbon nanotubes.
Tour does not teach the weight ratio of metal nanowires to graphene falls between 1:99 and 99:1 as presently claimed. As Tour teaches metal nanowires or carbon nanotubes combined with graphene, it is reasonable that the compositions would overlap the range of 1% to 99% as 1% is a minor amount and Tour teaches both the metal grids and the graphene and teaches that the combination has high transparency and lower sheet resistance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with a weight ratio of metal nanowires: graphene between 1:99 and 99:1 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize conductivity and transmittance.
Tour teaches pristine graphene but does not explicitly teach the graphene are single-crystalline and contains no oxygen and no hydrogen.
Zhamu teaches a method of preparing pristine or non-oxidized nano graphene platelets (NGP) that are highly conducting by dispersing a graphitic material in a liquid medium containing no surfactant and exposing the suspension to sonification to produce pristine NGP (see abstract). Zhamu teaches pristine graphene means the graphene contains no oxygen [0006].  Zhamu teaches the graphene is highly conductive and the crystal layers are bonded through van der Waal forces.
Zhamu teaches pristine graphene is use as a conductive additive for transparent electrodes
Zhamu is taught in the instant specification as a method of making the pristine graphene sheets (page 17, [0001]). Zhamu further teaches the method by which the graphene is produced is as follows [0025]: dispersing particles of a graphitic material in a liquid medium containing no surfactant to obtain a suspension wherein the liquid medium has a low surface tension; exposing the suspension to ultrasonic waves (ultrasonication) at an energy or power level for a sufficient length of time to produce the separated nano-scaled platelets.  The power level is typically above 80 watts, but more typically above 150 watts and, in many cases, above 200 watts.
Applicant teaches the method by which the graphene is produced is as follows page (16-17): dispersing particles of a graphitic material in a liquid medium, with or without a surfactant and exposing the suspension to ultrasonic waves (ultrasonication).
Additionally, Example 1 of the current application uses what appears to be the method of Example 1 of Zhamu.
It would have been obvious to the person having ordinary skill in the art to use the method of Zhamu to produce pristine NGP, which are free of surfactant and oxygen.  It is further reasonable to conclude that the pristine graphene of Tour (produced by the method of Zhamu) inherently are single crystalline and contains no oxygen or hydrogen. Support for said conclusion is found in the use of like materials and produced by substantially the same process, which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
As to claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the metallic nanowires and graphene sheets motivated to improve the transparency of the sheet with low resistivity as Tour teaches the combination has these unexpected results.
Tour in view of Zhamu fails to teach the metallic nanowires are zinc, cadmium, cobalt, molybdenum, an alloy thereof.  Tour teaches the metal nanowires are Au, Pt, Cu, Ag, Al, Ni.
Srinivas is directed to transparent conductors.  Srinivas teaches the transparent conductor include a substrate and additives wherein the additives can be metallic nanowires such as silver, copper or zinc [0061].  Srinivas teaches the conductive additives can be carbon nanotubes or graphene [0061].  The metallic nanowires can be core-shell nanowires of iron, cobalt, nickel, manganese as a core and a shell of gold, platinum, conducting oxides or chalcogenide, graphene [0062].  Srinivas teaches zinc nanowires are an obvious substitute for silver nanowires. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a zinc nanowire for a silver or gold nanowire motivated to produce an electrically conductive, transparent substrate.
As to claim 5, Tour in view of Zhamu fails to teach the metallic nanowires are zinc, cadmium, cobalt, molybdenum, an alloy thereof.  Tour teaches the metal nanowires are Au, Pt, Cu, Ag, Al, Ni.  Au, Cu, Ag, PT and Ni are considered transition metals.
Srinivas teaches the conductive additives can be carbon nanotubes or graphene [0061].  The metallic nanowires can be core-shell nanowires of iron, cobalt, nickel, manganese as a core and a shell of gold, platinum, conducting oxides or chalcogenide, graphene [0062].  Srinivas teaches zinc nanowires are an obvious substitute for silver nanowires. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a zinc nanowire for a silver or gold nanowire motivated to produce an electrically conductive, transparent substrate.
As to claim 6, Tour teaches use of pristine graphene and monolayer graphene or few-layer graphene [0122] but differs and does not teach the pristine graphene contains single-layer or few-layer graphene having less than 10 graphene planes of atoms.
Zhamu teaches pristine graphene planes are stacked and bonded by van der Waal forces [0011].  Zhamu teaches an isolated, individual graphene sheet of carbon atoms is commonly referred to as single-layer graphene. A stack of multiple graphene planes bonded through van der Waals forces in the thickness direction with an inter-graphene plane spacing of 0.3354 nm is commonly referred to as a multi-layer graphene. A multi-layer graphene platelet has up to 300 layers of graphene planes (<100 nm in thickness), but more typically up to 30 graphene planes (<10 nm in thickness), even more typically up to 20 graphene planes (<7 nm in thickness), and most typically up to 10 graphene planes (commonly referred to as few-layer graphene in scientific community) [0014].
Zhamu teaches typical stack of pristine graphene is 1 to 10 graphene planes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ single to 10 graphene planes of atoms motivated to employ a transparent graphene sheet. 
As to claim 7-12, Tour teaches the transparency can be as high as 97.7 % [0108]. Tour teaches the transparent electrodes have low sheet resistance of less than 30 ohm/sq and as low as about 25 ohm/sq [0106].  Tour teaches a transparency and sheet resistance that is within the claimed range.
	As to claim 13, Tour teaches the film can be supported on a transparent substrate as shown in Fig. 1A (16) and the substrate is transparent [0013].
	As to claim 14, Tour teaches the metal nanowires for a grid which is equated with mesh or meshes.  Tour shows the pristine graphene is layer 12 and the metal grid is layer 14 and transparent substrate 16.  The metal grid is between the graphene and the substrate as claimed.
As to claim 15, Tour teaches the nanoparticles are deposited on the metallic grid which is deposited on a substrate.  As a grid has openings between the grid wire lines, the graphene would inherently be embedded into the metallic layer grid.
As to claim 16, Tour teaches metal nanowires [0122] and [0125] and teaches the metals can be combined with carbon nanotubes [0051].  
As to claim 17, Tour teaches pristine graphene but is silent with respect to the method of making the pristine graphene.
Zhamu teaches the pristine graphene is made by a method of ultrasonification.  Zhamu and Tour teaches the single or monolayer graphene has high transparency and lower resistivity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a pristine graphene motivated to employ a highly transparent and lower resistivity graphene for combination with highly conductive metal grid.
As to claim 18, Tour teaches a transparent and conductive film of carbon nanotubes or metal nanowires where the metal nanowires form a grid which is equated with a mesh.  Tour teaches a layer of graphene where the graphene can be pristine graphene.  Tour teaches use of pristine graphene and monolayer graphene or few-layer graphene but differs and does not teach the pristine graphene contains single-layer or few-layer graphene having less than 10 graphene planes of atoms [0122].
Tour differs and is silent with respect to the graphene having no oxygen and no hydrogen. 
Zhamu teaches a method of preparing pristine or non-oxidized nano graphene platelets (NGP) that are highly conducting by dispersing a graphitic material in a liquid medium containing no surfactant and exposing the suspension to sonification to produce pristine NGP (see abstract). Zhamu teaches pristine graphene means the graphene contains no oxygen [0006].  Zhamu teaches the pristine graphene is made by the same methods as disclosed in Applicant’s specification as specifically noted in rejection over claim 1.  
It would have been obvious to the person having ordinary skill in the art to use the method of Zhamu to produce pristine NGP, which are free of surfactant and oxygen.  It is further reasonable to conclude that the pristine graphene of Tour (produced by the method of Zhamu) inherently contain no hydrogen. Support for said conclusion is found in the use of like materials and produced by substantially the same process, which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
As to claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the metallic nanowires and graphene sheets motivated to improve the electrical conductivity of the sheet.
As to claim 19, Tour teaches a pristine graphene and grid of metal nanowires that is transparent and has low sheet resistance.  Tour teaches the properties of transparency can be up to 97.7 and resistance as low as 30 ohm/sq.  As Tour teaches a mixture or combination of nanowires and graphene, it is reasonable that the compositions would overlap the range of 1% to 99% as 1% is a minor amount and Tour teaches both the nanowire grids and the graphene.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with a weight ratio of metal nanowires: graphene between 1:99 and 99:1 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize conductivity and transmittance.
Zhamu teaches pristine graphene has no surfactant and no oxygen and is made by ultrasonification. 
As to claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the metallic nanowires and graphene sheets motivated to improve the electrical conductivity of the sheet.
As to claims 20 and 21, Tour teaches the graphene/metal nanowire film is an electrode. Tour teaches the electrodes are for optoelectronic-related applications, including applications in organic photovoltaics, organic light emitting devices, liquid crystal display devices and touch screens [0008] which are all electro-optical devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-12 of U.S. Patent No. US10468152. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US Patent claim a transparent electrode made from metal nanowires or carbon nanotubes and pristine graphene with no oxygen and no hydrogen.  Both the instant invention claims 1, 7-12 and the US Patent have the properties of transmittance of greater than 80%, 85% in combination with a sheet resistance of no higher than 30 ohm/square. Wherein the US Patent does not claim the transmittance of 90% and 95%, as the structure and materials are the same, it is reasonable to presume the properties are inherent to the US Patent.  Both the instant invention and US Patent require a mixture of 1:99 and 99:1 (claims 1 and 19).  The US Patent claims the metal nanowires can be cobalt, molybdenum, cadmium (claim 19). Claims 2-5 of the instant application is anticipated by claim 7 for the types of metal nanowires.  Claim 6 and 18 are obvious over claim 6 of the US Patent.  With regard to claim 17, the method of making the pristine graphene is a product by process claim and determination of patentability is based on the product itself.  With regard to claims 20 and 21, the claims are directed to the use of the electrodes and statements of use are not distinguishable over prior art.
 
Response to Arguments
Applicant's amendments and arguments filed 7/18/2022 have been fully considered but they are not persuasive. Applicant arguments that the amendments to the claims are not taught by the prior art references.  
Tour teaches metal nanowires and carbon nanotubes can be formed into a grid which is equated with a mesh as claimed.  Wherein Tour does not teach the claimed metals, claim 1 recites metal nanowires or carbon nanotubes and the carbon nanotube embodiment meets the claimed limitations.  Additional rejection including Srinivas is provided for claim 5, the metal only claim, in combination with the metals of claim 1. 
Tour teaches pristine graphene and wherein Tour does not explicitly teach the pristine graphene has no oxygen and no hydrogen, Zhamu teaches pristine graphene has no oxygen and no hydrogen.  In the absence of an unexpected result, it would have been obvious to use pristine graphene.
35 USC 112(d) rejections are presented for the redundant limitation (1) that the pristine graphene contains no oxygen and no hydrogen and (2) claim 5 is broader in scope than claim 1 with respect to the metals.
At this time, the obviousness double patenting rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759